NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE IGNACIO REYES-MORFIN,                       No.   20-73698

                Petitioner,                      Agency No. A047-734-518

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Ignacio Reyes-Morfin, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order sustaining the Department

of Homeland Security’s appeal from an immigration judge’s decision granting his

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s discretionary decision to deny

cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Szonyi v. Barr,

942 F.3d 874, 896 (9th Cir. 2019) (“This court lacks jurisdiction to review the

merits of a discretionary decision to deny cancellation of removal . . . .”). The

petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    20-73698